DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, prior art of record does not teach the first set of optical components routes emission light from the sample in a distal to proximal direction back to the scanning element, wherein the emission light comprises two-photon-excited fluorescence and wherein the scanning element is also arranged to route the emission light so that the emission light will pass through the second set of optical components in a proximal to distal direction and form a linear intermediate image at a position that is distally beyond the distal end of the second set of optical components; and a linear light detector array positioned to capture images of the linear intermediate image, wherein the linear light detector array comprises a plurality of light detecting elements, wherein at each orientation of the scanning element, (a) each light detecting element within the linear light detector array receives light from a respective different depth in the sample, and (b) all of light detecting elements receive light from the respective different depths simultaneously.
Regarding claim 25, prior art of record does not teach forming, from emission light that originates from the position of the beam of excitation light, a linear intermediate image, wherein the linear intermediate image remains stationary regardless of the orientation of the scanning element; and wherein the emission light comprises two-photon-excited fluorescence and capturing a plurality of images of the linear intermediate image that correspond, respectively, to a plurality of different orientations of the scanning element, wherein in each of the plurality of images, (a) each position within the linear intermediate image corresponds to a respective different depth in the sample, and (b) all positions within the linear intermediate image receive light from the respective different depths simultaneously.
Regarding claim 28, prior art of record does not teach the scanning mirror routes the emission light through the beam splitter and into the proximal end of the second telescope, and wherein the second telescope routes the emission light in a proximal to distal direction through the second objective to form a linear tilted intermediate image; and a camera optically positioned to capture a plurality of images of the linear tilted intermediate image that correspond, respectively, to a plurality of different orientations of the scanning mirror, wherein in each of the plurality of images, (a) each position within the linear tilted intermediate image corresponds to a respective different depth in the sample, and (b) all positions within the linear tilted intermediate image receive light from the respective different depths simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patent 9823586 is in related field of invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY KO whose telephone number is (571)272-1926. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2823. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY KO/Primary Examiner, Art Unit 2878                                                                                                                                                                                                        


TK